Case: 2:19-cr-00103-EAS Doc #: 20 Filed: 04/18/19 Page: 1 of 2 PAGEID #: 40

IN THE UNITED STATES DISTRICT COURT ~
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION ong APR 1B PM 3: 30

 

duds

   

UNITED STATES OF AMERICA, : 5 wl |
: CASENo: 9°"!

suoce ¥: 19 cr 103

18 U.S.C. § 1591 (a)(1) & (b)(1)
18 U.S.C. § 1594 (a) ;
18 U.S.C. § 1594 (e) dudge Sargué

Vv.

CRAIG M. SCHABER

INFORMATION

THE UNITED STATES CHARGES:

COUNT ONE
(Attempted Sex Trafficking of a Minor)

Between on or about December 18, 2018, and on or about January 4, 2019, in the
Southern District of Ohio and elsewhere, the defendant, CRAIG M. SCHABER, did knowingly
attempt to recruit, entice, obtain, solicit and maintain by any means, an individual the defendant
believed to be a ten-year-old female, in and affecting interstate and foreign commerce, knowing
or in reckless disregard of the fact that such individual was less than 18 years of age and would

be caused to engage in a commercial sex act.

In violation of 18 U.S.C. §§ 1591(a)(1) and (b)(1), and 1594(a).

FORFEITURE COUNT A
The allegations of Count One of this Information are hereby incorporated by reference as
part of this Count as if fully rewritten herein for purposes of alleging forfeitures to the United

States of America pursuant to the provisions of 18 U.S.C. § 1594(e).
Case: 2:19-cr-00103-EAS Doc #: 20 Filed: 04/18/19 Page: 2 of 2 PAGEID #: 41

As a result of the offense alleged in Count One of this Information and upon conviction
thereof, the defendant, CRAIG M. SCHABER, shall forfeit to the United States any and all
property, real or personal, constituting or derived from any proceeds obtained directly or
indirectly as a result of the aforementioned violations; and any and all property used or intended
to be used to commit or to promote the commission of the aforementioned violations, including
but not limited to the following:

1. One LG model MLM212VL cellular phone, serial #, 809VTFW0346995; and
2. One HP 15 laptop computer, serial number 5CD6431PC4.

In violation of 18 U.S.C. § 1594(e).

BENJAMIN C. GLASSMAN
United States Attorney \

Led Afr

HEATHER A. HILL (IL 6291633)
Assistant United States Attorney
